[DO NOT PUBLISH]

                         IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 11-15084         ELEVENTH CIRCUIT
                                   Non-Argument Calendar        MAY 24, 2012
                                 ________________________        JOHN LEY
                                                                  CLERK
                                   Agency No. A027-960-218




RIGOBERTO LOBO-ZAPATA,

llllllllllllllllllllll                                                llllllllllllllllllPetitioner,

                                             versus

U.S. ATTORNEY GENERAL,

                                                 llllllllllllllllllllllllllllllllllllllllRespondent.

                                 ________________________

                             Petition for Review of a Decision of the
                                  Board of Immigration Appeals
                                  ________________________

                                        (May 24, 2012)

Before CARNES, MARCUS, and BLACK, Circuit Judges.

PER CURIAM:

         Rigoberto Lobo-Zapata petitions for review of the Board of Immigration
Appeals’ order denying his motion to reopen his case. The BIA denied that

motion as untimely because it was not filed within 90 days of the BIA’s final

decision and did not fall within any exception to that time limit. See 8 U.S.C. §

1229a(c)(7)(C)(i) (“[T]he motion to reopen shall be filed within 90 days of the

date of entry of a final administrative order or removal.”) Zapata does not

challenge that conclusion in his brief to this Court, so he has abandoned any

argument that the BIA was wrong to conclude that his motion to reopen was

untimely. See Lapaix v. U.S. Att’y Gen., 605 F.3d 1138, 1145 (11th Cir. 2010).1

       PETITION DENIED.




       1
          The BIA also found that the motion to reopen was essentially a motion to reconsider.
The BIA concluded that if construed as motion to reconsider, it was still untimely because it was
not filed within 30 days of the BIA’s final decision. See 8 U.S.C. § 1229a(c)(6)(B). Zapata has
not challenged that conclusion either, so he has abandoned any issue about that as well. See
Lapaix, 605 F.3d at 1145.

                                                2